Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action in response to application 16/394,443, filed on 04/26/2019. Claims 1-20 are currently pending.

Drawings
The drawings are objected to because the Fig. 4 #440 drawing reads “…in the list that corresponds to the a first result index and the a result size”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Su (US Pub. 2018/0129716).
Regarding claim 1, Su teaches 
	 A method comprising: obtaining, by a processing system including at least one processor, a query to retrieve a set of information from a graph database, wherein the query provides at least one criterion for identifying vertices in the graph database that are relevant to the query;  (Par. [0001, 3-4, 6, 25] client devices receives query from a user in order to determine which resources contain nodes (i.e. vertices) relevant to the graph query)
	identifying, by the processing system, the vertices in the graph database that are relevant to the query in accordance with the at least one criterion; (Par. [0001, 3-4, 6, 25] user query is used to determine which resources contain nodes relevant to the query)
	obtaining, by the processing system, vertex identifiers of the vertices that are identified as being relevant to the query; (Par. [0025-28] user query is used to obtain the nodes and associated resource identifiers (i.e. vertex identifiers) relevant to the query)
	sorting, by the processing system, the vertex identifiers into a list in a sequential order;  (Par. [0027-28] cursors or skip tokens are provided to indicate which resource or resource identifiers have already been returned so that the next set (e.g. sorted) of resources is returned in subsequent queries)
	identifying, by the processing system, a first subset of the vertex identifiers in the list that corresponds to a first result index and a result size;  (Fig. 8 #820; Par. [0083-4] system determines the number of resource identifiers to return based on various criteria, including size thresholds and target number of nodes per page (i.e. results size))
	accessing, by the processing system, a first subset of the vertices in the graph database that is identified as being relevant to the query and that is identified by the first subset of the vertex identifiers;  (Fig. 8 #830; Par. [0083-4] first skip token is generated and associated with a first resource identifier before being returned to user for results.)
	retrieving, by the processing system, a first subset of the set of information from the first subset of the vertices; and (Fig. 8 #850; Par. [0086] results (i.e. retrieved first subset) up to the first skip token are returned to the user)
	providing, by the processing system, the first subset of the set of information in a first results page. (Fig. 8 #850; Par. [0086] results up to the first skip token are returned to the user)
	Regarding claim 2, Su teaches claim 1 as shown above, and further teaches
	The method of claim 1, wherein the retrieving the first subset of the set of information from the first subset of the vertices comprises: traversing the graph database from each of vertex of the first subset of vertices in accordance with at least one parameter of the query. (Fig. 8 #820; Par. [0082-4] after receiving a query which can be for a single relationship level or multiple levels, a determination is made as to the number of resources or resource identifiers that may be returned)
	Regarding claim 3, Su teaches claim 2 as shown above, and further teaches
	The method of claim 2, wherein the traversing includes, for each vertex of the first subset of vertices: accessing at least one additional vertex via a connecting edge; and (Fig. 4 #404-410; Par. [0057] in the example given, "Person 2" (#404) has a relationship (i.e. connecting edge) with resource identifier "Item 1" (#410))
	retrieving at least a portion of the first subset of the set of information from the at least one additional vertex. (Fig. 4 #404-410; Par. [0082-4]] in the example given, "Person 2" (#404) has a relationship with resource identifier "Item 1" (#410), and query can specify multiple levels for data retrieval)
	Regarding claim 7, Su teaches claim 1 as shown above, and further teaches
	The method of claim 1, further comprising: obtaining a call for the first results page, the call including the first result index and the result size. (Par. [0083-6] after the quey is received, a results threshold is determined and a first token is associated with a first resource identifier before returning the results (e.g. after a call) )
	Regarding claim 8, Su teaches claim 1 as shown above, and further teaches
	The method of claim 1, further comprising: providing a total number of the vertices that are identified as being relevant to the query. (Par. [0083] n number of resources identifiers and/or resources may be returned as long as the size of the resources does not exceed a size thereshold)
	Regarding claim 9, Su teaches claim 1 as shown above, and further teaches
	The method of claim 1, further comprising: obtaining a call for a second results page, the call including a second result index and the result size. (Par. [0083-6] after the query is received, a results threshold is determined and a second token is associated with a second resource identifier before returning the results (e.g. after a call))
	Regarding claim 10, Su teaches claim 9 as shown above, and further teaches
	The method of claim 9, further comprising: identifying a second subset of the vertex identifiers in the list that corresponds to the second result index and the result size;  (Fig. 8 #840; Par. [0083-5] a second skip token is associated (i.e. identified) with a second resource identifier corresponding to a second set of results under a threshold)
	accessing a second subset of the vertices in the graph database that is identified as being relevant to the query that is identified by the second subset of the vertex identifiers; (Fig. 8 #850; Par. [0083-6] results up to the second token are returned after ignoring delimiter associated with first token (i.e. accessing second subset))
	retrieving a second subset of the set of information from the second subset of the vertices; and (Fig. 8 #850; Par. [0083-6] results up to the second token are returned)
	providing the second subset of the set of information in the second results page. (Fig. 8 #850; Par. [0083-6] results up to the second token are returned based on page threshold)
	Regarding claim 14, Su teaches claim 1 as shown above, and further teaches
	The method of claim 1, wherein the graph database comprises a tree structure. (Fig. 10A; Par. [0001, 3] the data in the graph database can be organized in a tree structure)
	Regarding claim 15, Su teaches claim 1 as shown above, and further teaches
	The method of claim 1, wherein the query is obtained via a graphical user interface of a client device. (Fig. 10A; Par. [0096, 98-99] the keypad for accepting user input can be accepted via a GUI on the screen)
	Regarding claim 16, Su teaches claim 1 as shown above, and further teaches
	The method of claim 15, wherein the first subset of the set of information is presented in the first results page via the graphical user interface of the client device. (Par. [0032, 99, 108] GUI is used to display contents retrieved from the database)
Regarding claim 19, see the rejection for claim 1. Su further teaches a processing system including at least one processor (Fig. 9 #902; Par. [0088])
	A computer-readable medium sotring instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising (Fig. 9 #904; Par. [0088])
	Regarding claim 20, see the rejection for claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0129716) in view of Wolchok et al. (US Pub. 2014/0067781).
Regarding claim 4, Su teach claim 1 as shown above, but Su does not explicitly teach The method of claim 1, wherein the query includes the result size. 
	However, from the same field Wolchok teaches
	The method of claim 1, wherein the query includes the result size. (Par. [0029] user request includes the number of results desired)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the result number request of Walchok into the graph 
	Regarding claim 5, Su and Wolchok teach claim 4 as shown above, and Su further teaches 
	The method of claim 4, wherein the query further includes the first result index. (Par. [0027-28, 84] cursors or skip tokens (i.e. indices) are associated with resource identifier to indicate which resource or resource identifiers have already been returned (i.e. included) so that the next set of resources is returned in subsequent queries)
	Regarding claim 6, Su and Wolchok teach claim 4 as shown above, and Su further teaches 
	The method of claim 4, wherein the first result index comprises a first sequential result index of a plurality of result indices, wherein each result index of the plurality of result indices is associated with a different results page of a plurality of results pages. (Par. [0027-28] cursors or skip tokens are are associated with resource identifier to indicate which resource or resource identifiers have already been returned so that the next set of resources is returned in subsequent queries (e.g. different results pages))


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0129716) in view of Mestery et al. (US Pub. 2015/0063102).
Regarding claim 11, Su teach claim 1 as shown above, but Su does not explicitly teach The method of claim 1, wherein the graph database comprises an active and available inventory database of a telecommunication network.
	However, from the same field Mestery teaches
	The method of claim 1, wherein the graph database comprises an active and available inventory database of a telecommunication network. (Par. [0065] a selection of the network services available at each network node is presentable to user)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the available node information of Mestery into the graph database query of Su. The motivation for this combination would have been to represent physical service nodes and associated services as explained in Mestery (Par. [0018]). 
	Regarding claim 12, Su and Mestery teach claim 11 as shown above, and Mestery further teaches 
	The method of claim 11, wherein the vertices in the graph database represent physical infrastructure and logical resources of the telecommunication network. (Par. [0065] the graph database is composed of nodes that contain information about the physical node location)
	Regarding claim 13, Su and Mestery teach claim 11 as shown above, and Mestery further teaches 
	The method of claim 11, wherein the vertices in the graph database represent physical infrastructure and logical resources of the telecommunication network. (Par. [0002, 27, 65-6] the graph database is a multi-tenant cloud infrastructure containing information about racks, servers, and virtual machines)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0129716) in view of Potiagalov (US Pub. 2017/0177681).
Regarding claim 17, Su teach claim 1 as shown above, but Su does not explicitly teach The method of claim 15, wherein the graphical user interface presents at least one button for requesting at least one additional results page. 
	However, from the same field Potiagalov teaches
	The method of claim 15, wherein the graphical user interface presents at least one button for requesting at least one additional results page. (Fig. 4E2; Par. [0113] a filter button is provided for filtering page results)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the filter button of Portiagalov into the graph database query of Su. The motivation for this combination would have been to provide querying and visualizations of database graph query results as explained in Potiagalov (Par. [0007-8]). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0129716) in view of Meyer et al. (US Pub. 2011/0093500).
Regarding claim 17, Su teach claim 1 as shown above, but Su does not explicitly teach The method of claim 1, wherein when a current last vertex is added to the graph database, the current last vertex is assigned a vertex identifier that is next in a sequence of vertex identifiers following a vertex identifier that is assigned to a penultimate vertex that is added to the graph database. 
	However, from the same field Meyer teaches
	The method of claim 1, wherein when a current last vertex is added to the graph database, the current last vertex is assigned a vertex identifier that is next in a sequence of vertex identifiers following a vertex identifier that is assigned to a penultimate vertex that is added to the graph database. (Fig. 7A; Par. [0053, 103] sequential IDs are used for each new item added to the graph database, including the last in any sequence)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the sequential ID assignment of Meyer into the vertex identifiers of Su. The motivation for this combination would have been to provide schema modification over a long period of time and provide optimization techniques as explained in Meyer (Par. [0019, 21-2]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cowie et al. (US Pub. 2017/0293593) teaches pagination for a graph data set.
Huang et al. (US Pat. 6,735,548) teaches network availability graph analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J MITCHELL CURRAN/Examiner, Art Unit 2157               

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157